Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN 108885311 (see Figs. 1A-1C).
Chinese document -311 discloses the basic claimed optical multiplexer (100) including a base part (124) with different sides (122, 124), a microarray lens layer (160A-160D) integrally formed on first side 122 and an optical block (140) integrally formed on the second side (124), the block clearly having portions that are formed at respective positions corresponding to the microlenses.  Essentially, the applied reference fails to explicitly teach that the block is made up of multiple blocks.  It is certainly within the skill level of the art to form any object—in this case, the optical block— out of a number of portions of the object which together form the desired structure and that appears to be the only difference between instant claim 1 and the multiplexer shown in the applied reference.  It is submitted that forming the optical block 140 of CN -311 as multiple optical blocks would have been obvious over the unitary block taught therein dependent on design choice that may be dictated by crosstalk considerations.  As shown in Figs. 1A-1C, the multiplexer of CN -311 includes a prism structure (150) that has a right triangular shape adjacent to the block 140.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the prism 150 and block 140 so that they are integral, and the block would then contain the instant right triangle prism surface.  As already noted, it is not inventive to make portions of an article as integral anymore than it is to divide portions of an article.  One of ordinary skill in this art would know how to fabricate the instant multiplexer from that shown in CN -311 dependent on exact design choice desired.  Also, filters (143) are shown in Fig. 1B attached to block 140.  It is submitted that the placement of these filters on the inclined face of the prism 150 would have been an obvious feature in CN -311 dependent on the exact optical duty expected for the multiplexer.  
2.Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN 108885311 in view of Shi et al 2016/0025932 (see Figs. 1 and 3).
Chinese -311 discloses the basic claimed multiplexer as set forth in paragraph 1, supra, the primary reference essentially lacking the aspect of providing a lens on the first surface—ie, the right angle to the base part surface- of the prism.  Shi et al discloses forming a right triangle prism used in a multiplexer which has lenses formed on both surfaces of the prism.  It would have been obvious to one of ordinary skill in the art at the time of filing to haver modified the prisms of the primary reference as taught by Shi et al dependent on the exact optical duty for the multiplexer.
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742